Citation Nr: 1439004	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-06 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar spondylosis. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1945 to December 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Board remanded this matter for additional development.  Thereafter, in a July 2014 rating decision, the Veteran was granted a higher 40 percent rating for lumbar spondylosis, effective May 12, 2011, the date of his claim for an increase.  However, as higher ratings are available for the Veteran's service-connected lumbar spondylosis and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected lumbar spondylosis has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes during the past 12 months, or separately ratable neurological manifestations.


CONCLUSION OF LAW

The criteria for a rating in excess of  40 percent for lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, DC 5235-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2011 and in March 2014.  His appeal was then readjudicated.  See July 2014 rating decision and supplemental statement of the case.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In a March 2014 letter, the Veteran was requested to identify and provide authorization for VA to obtain treatment records from the Veteran's private physician or facility.  In May 2014, a letter was received from the Veteran's spouse; however, she  did not provide any identifying information or authorization to obtain outstanding medical records.  The Board also notes that VA has obtained adequate examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, which provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2013). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a , Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013). 

The Board notes that criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45. The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss. Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion. However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In May 2011, the Veteran submitted a claim for an increased rating for his service-connected lumbar spondylosis.  

A July 2011 VA spine examination report reflects that the Veteran stated that he had a decline in his ability to perform any kind of work due to his back.  He was having increased problems with dressing.  He stated that he has low back pain off and on throughout the day.  He is having problems getting out of bed and uses a wheel chair when he leaves home.  He feel twice in the last six months.  The examiner noted a that the Veteran has a history of urinary incontinence and frequency, erectile dysfunction, left or foot weakness, falls and unsteadiness.  The examiner determined that the etiology of these symptoms were unrelated to the claim disability and that they were the result of a cystourethroscopy in 2002.   The Veteran was found to have spine symptoms of decreased motion, stiffness, weakness, spams and pain.  He described pain radiating into the hips, but not into the legs.  He uses a cane and is limited in walking 100 feet.  Physical examination revealed that the Veteran's spine was slightly flexed forward, but he was able to get to neutral position.  The Veteran was in a wheelchair.  The Veteran had lumbar flattening, pain with motion, and tenderness.  Range of motion testing revealed flexion to 50 degrees, extension to 5 degrees, and left and right lateral flexion and rotation to 15 degrees.  There was objective evidence of pain on motion.  There was not additional limitations after three repetitions of range of motion.  The examiner noted that the Veteran worked for a trucking company for 34 years and that he retired in 1986 as he was eligible by age or duration of work.  The diagnosis was lumbar spine spondylosis.  The Veteran needed help dressing from his wife and he cannot perform any household chores.  

A May 2014 VA back examination report reflects that the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  He complained of constant lower back pain without radicular symptoms.  The Veteran did not report flare-ups.  Range of motion testing revealed flexion to 10 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, right lateral rotation to 20 degrees and left lateral rotation to 10 degree, each, with objective evidence of painful motion.  After performing repetitive-use testing with three repetitions, the Veteran's range of motion remained the same.  The Veteran's functional loss and/or functional impairment included less movement than normal and pain on movement.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue, muscle spasms, or guarding.  Muscle strength, reflex, and sensory examination were all.  There was no signs of radicular pain or symptoms due to radiculopathy.   The examiner determined that the Veteran did not have ankylosis of the spine or other neurologic abnormalities (such as bowel or bladder problems).  The Veteran does have IVDS, but has not had any incapacitating episodes over the past 12 months due to IVDS.  The examiner found that the Veteran's spine condition precluded physical (but not sedentary) employment and noted that the Veteran had other comorbid conditions as well as advance age with generalized deconditioning that would preclude both physical and sedentary employment.  Findings of left foot drop is due to his cerebral vascular accident (CVA) and urinary complaints are due to benign prostatic hypertrophy (BPH).  Diminished strength and sensation are more likely a residual of CVA as the same findings are noted in his upper extremities.  The Veteran is in a wheelchair primarily due to his CVA and deconditioning.  

Upon review of the probative evidence of record, the Board finds that the Veteran's lumbar spondylosis does not warrant a rating in excess of 40 percent.  The objective evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  In fact, while the July 2011 noted a variety of findings, there was no finding of thoracolumbar spine ankylosis and flexion was to 50 degrees (with no additional limitation of motion after repetitive motion).  Furthermore, the May 2014 VA examiner specifically noted that the Veteran did not have thoracolumbar spine anklyosis and that there were no incapacitating episodes that required bed rest prescribed by a physician.  Thus, without evidence of unfavorable anklyosis or objective evidence that a physician prescribed bed rest or that he had incapacitating episodes totaling at least 6 weeks during the past 12 months, a rating in excess of 40 percent is not warranted.  

With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates.  While each of the VA  examiners reported pain on motion and after repetitions, there is no indication that pain, due to disability of the back, caused functional loss greater than that contemplated by the current 40 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.

Accordingly, the Veteran's service-connected lumbar spondylosis does not warrant a rating in excess of 40 percent  under any of the pertinent spine rating criteria.  Moreover, as the preponderance of the probative medical and other credible evidence of record is against the claim for an increased rating for the Veteran's service-connected lumbar spondylosis, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal has the Veteran's lumbar spondylosis been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's back disability under consideration during all periods under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's service-connected lumbar spondylosis.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board recognizes that the United States Court of Appeal for Veterans Claims has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However , the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected lumbar spondylosis prevents him from obtaining and maintaining gainful employment.  In fact, the May 2014 VA examiner determined that the Veteran's lumbar spondylosis precluded physical employment, but not sedentary employment, and that the Veteran had other comorbid conditions as well as advance age with generalized deconditioning which would preclude both physical and sedentary employment.  Accordingly, at this point, there is no cogent evidence of unemployability due solely to his service-connected lumbar spondylosis, and the issue of entitlement to a TDIU need not be addressed further.


ORDER

A rating in excess of 40 percent for lumbar spondylosis is denied. 



____________________________________________
THERESA M. CATINO	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


